 1   THE THATER LAW GROUP, P.C.
     M. LANI ESTEBAN-TRINIDAD
 2   Nevada Bar No. 006967
     7000 Smoke Ranch Rd., Suite C,
 3    Las Vegas, Nevada 89128
     Telephone: (702) 736-5297
 4
     Fax: (702) 736-5299
 5   Email: lani@thaterlawgroup.com
     Attorney for Plaintiff
 6   MICHELE SHERROD
 7
                                      UNITED STATES DISTRICT COURT
 8                                         DISRTICT OF NEVADA

 9    MICHELE SHERROD, an individual,                        Case No. 2:18-cv-01556-APG-PAL
10                                Plaintiff,
11    vs.                                           STIPULATION AND ORDER TO EXTEND
                                                    TIME FOR PLAINTIFF TO RESPOND TO
12    CREDIT ONE BANK; DOES 1 through 10 inclusive; DEFENDANTS’ MOTION TO DISMISS
      ROES CORPORATIONS/ENTITIES 1 through 10 COMPLAINT OR IN THE ALTERNATIVE
13    inclusive,                                    FOR A MORE DEFINITIVE STATEMENT
14                       Defendant(s).

15

16
            Pursuant to L.R. I.A. 6-1, 6-2 and L.R. 7-1, Plaintiff Michele Sherrod (“Plaintiff”) and Defendant
17
     Credit One Financial, Inc. dba Credit One Bank, N.A. (“Defendant”) (collectively, the “Parties”), by and
18
     through their respective counsel hereby stipulate and agree to extend the time for Plaintiff to file a response
19

20   to Defendants’ Motion to Dismiss Complaint or in the Alternative for a More Definitive Statement from

21   November 2, 2018 to November 16, 2018. This is the Parties’ first request to extend time for Plaintiff to
22   respond to Defendant’s Motion to Dismiss Complaint or in the Alternative for a More Definitive Statement
23
     to allow Plaintiff’s counsel to confer with Plaintiff concerning responses to Defendant’s Motion.
24
     ...
25
     ...
26
27   ...

28

                                                          -1-
 1            This requested extension of time is sought in good faith and not for purposes of causing any undue

 2   delay.

 3   DATED this 1st Day of November, 2018.                 DATED this 1st day of November, 2018.
 4
     THE THATER LAW GROUP, P.C.                            OGLETREE, DEAKINS, NASH, SMOAK
 5                                                         & STEWART, P.C.

 6   /s/ M. Lani Esteban-Trinidad, Esq.                    /s/ Amy L. Howard, Esq.
     M. LANI ESTEBAN-TRINIDAD, ESQ.                        ANTHONY L. MARTIN, ESQ.
 7
     Nevada Bar No. 006967                                 Nevada Bar No. 8177
 8   7000 Smoke Ranch Road, Suite C                        AMY L. HOWARD, ESQ.
     Las Vegas, Nevada 89128                               Nevada Bar No. 13946
 9   Attorney for Plaintiffs                               Wells Fargo Tower, Suite 1500
     MICHELE SHERROD                                       3800 Howard Hughes Parkway
10                                                         Las Vegas, NV 89169
11                                                         Attorneys for Defendants
                                                           CREDIT ONE FINANCIAL, INC. dba
12                                                         CREDIT ONE BANK, N.A.
13

14                                                    ORDER

15            IT IS SO ORDERED.

16                                          ____________________________________________
                                            UNITED
                                            UNITED STATES
                                                     STATES DISTRICT/MAGISTRATE
                                                             DISTRICT JUDGE        JUDGE
17
                                            Dated: November 1, 2018.
18                                          DATED:_____________________________________

19

20

21

22

23

24

25

26
27

28

                                                         -2-
